Citation Nr: 0325427	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-1021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for urinary incontinence.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The veteran is not shown to have urinary incontinence as the 
result of VA medical treatment rendered during a May 1994 VA 
hospitalization.


CONCLUSION OF LAW

The requirements for entitlement to compensation under 38 
U.S.C.A. § 1151 for urinary incontinence have not been met.  
38 U.S.C.A. § 1151 (West. 2002); 38 C.F.R. § 3.358 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
VA compliance with the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA). 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Numerous VA 
documents, including an August 20001 letter, have notified 
the veteran of what is required to substantiate his claim; 
and what evidence the VA would obtain for him.  Id; 
Quartuccio v. Principi, 16 Vet. App. 182 (2002).  No further 
action under the VCAA is required.

The veteran contends he has incontinence due to a visual 
laser ablation performed at a VAMC in May 1994.  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version. The new law is 
effective with respect to claims filed on or after October 1, 
1997, and having filed this claim beyond this date, the new 
version of the law applies to this case.  VAOPGCPREC 40- 97.  
More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The veteran was first shown to have episodes of gross 
hematuria during a VA hospital admission in December 1982, 
and was found to have transitional cell carcinoma of the 
bladder with extensive CIS on random biopsies.  In June 1983 
he underwent transurethral resection of bladder tumor.  

A March 1993 VA intravenous pyelogram (IVP) was performed to 
evaluate for possible recurrence of the veteran's bladder 
cancer.  The impression was normal excretory urogram.

In May 1994 the veteran under went a visual laser ablation of 
the prostate for benign prostatic hypertrophy.  The post-
operative diagnosis was benign prostatic hypertrophy.  

On the report of an 11-day VA hospital admission for a right 
total knee replacement in October 1996, the veteran's past 
medical history was listed, including the prostate procedure 
in 1994 and the history of benign prostatic hypertrophy.  The 
physical examination noted the genitourinary system was 
within normal limits and there was no mention of any 
incontinence.  

On a December 1999 VA outpatient visit, the veteran reported 
that he could not pass urine and had been incontinent since 
the visual laser ablation of the prostate in May 1994.  

In May 2000 the veteran filed a claim for a bladder condition 
caused by the May 1994 VA medical treatment.

In response to a RO request for a VA medical opinion as to 
whether it was as likely as not that the laser procedure in 
1994 caused the veteran's voiding dysfunction, a VA 
genitourinary examination was conducted in August 2000.  The 
examiner noted that the veteran underwent visual laser 
ablation of the prostate in May of 1994 for benign prostatic 
hypertrophy with previous symptoms of hesitancy and poor 
urinary flow.   The veteran reported that he had noted 
incontinence since the period of surgery.  The doctor 
reported that the veteran had had repeat documented 
examinations revealing no evidence of ongoing prostatic 
hypertrophy.  On examination the veteran denied dysuria or 
hematuria.  He claimed he used four to five diapers on a 
daily basis and had difficulty traveling long because of his 
need to urinate frequently.  It was noted that that the 
veteran had been extensively counseled about possible 
therapeutic interventions regarding relief of symptoms, 
without clear benefit or compliance.  The impression was that 
the veteran had evidence of intrinsic bladder sphincter 
deficiency as manifested by frequent urge incontinence for 
which he continued to use diapers on a daily basis.  There 
was no specific evidence of recurrent malignant process.  The 
examiner concluded that it was more likely than not that the 
visual laser ablation of the prostate in 1994 did not 
significantly contribute to current problems of incontinence.  

In July 2002 the veteran submitted a records from V.P. 
Nagarajan. M.D.  The doctor's records show he saw the veteran 
in February 2001 for a cystoscopy examination.  The veteran 
reported that he had had stress incontinence since the visual 
laser ablation of the prostate.  The impression was no 
bladder tumor recurrence and urinary incontinence following 
the laser procedure for benign prostatic hypertrophy.  In May 
2001 Dr. Nagarajan reported that it was not normal to have 
incontinence after having a visual laser ablation of the 
prostate.  He added that this could be a complication due to 
sphincter injury.

In this case a VA doctor has reviewed the evidence and found 
it was more likely than not that the visual laser ablation of 
the prostate in 1994 did not significantly contribute to 
current problems of incontinence.  The veteran asserts that 
this statement concedes that the doctor acknowledges that the 
procedure did somewhat contribute to his current 
incontinence.  The Board does not concur with this 
interpretation, but instead finds that statement merely 
relates, in the context of the question posed to the 
examiner, his expert opinion that the VA procedure did not 
meaningfully contribute to the veteran's current 
incontinence.  

The statement from Dr. Nagarajan is far too speculative on 
its face to be of any probative value.  Medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The Board further notes that there are no 
contemporaneous reports of incontinence for over 5 years 
following the 1994 laser procedure.  

For the above reasons the Board finds that preponderance of 
the evidence is against the claim of additional disability as 
the result of the VA hospital treatment in May 1994.  
Therefore the benefit-of-the-doubt doctrine is inapplicable, 
and compensation benefits for urinary incontinence pursuant 
to 38 U.S.C.A. § 1151 must be denied.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation benefits for urinary incontinence 
pursuant to 38 U.S.C.A. § 1151 is denied.  


                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



